       Case 1:17-cv-01787-JPW Document 34 Filed 08/21/20 Page 1 of 14




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JULIA B. GIOVANETTI,        :                  Civil No. 1:17-CV-01787
                            :
        Plaintiff,          :
                            :
        v.                  :
                            :
COMMONWEALTH OF             :
PENNSYLVANIA, DEPARTMENT OF :
CORRECTIONS, et al.,        :
                            :
        Defendants.         :                  Judge Jennifer P. Wilson
                                MEMORANDUM
      This is an employment discrimination case in which Plaintiff Julia B.

Giovanetti (“Giovanetti”) alleges that she was discriminated against on the basis of

her race and national origin. Before the court is Defendants’ motion for summary

judgment. For the reasons that follow, the motion is granted.

                    BACKGROUND AND PROCEDURAL HISTORY

      Giovanetti, a former employee of the Pennsylvania Department of

Corrections (“DOC”), initiated this case by filing a complaint on October 2, 2017.

(Doc. 1.) In the complaint, Giovanetti, who is a Latina woman, alleges that she

was discriminated against on the basis of her race and national origin in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, and Pennsylvania’s

Human Relations Act (“PHRA”). (Id.) Giovanetti’s allegations of discrimination

are based on actions by her direct supervisor, Thomas Achey (“Achey”). (Id.) The

complaint names as Defendants the DOC and its Secretary, John E. Wetzel. (Id. ¶¶
                                          1
         Case 1:17-cv-01787-JPW Document 34 Filed 08/21/20 Page 2 of 14




7–8.) Defendants answered the complaint on January 24, 2018. (Doc. 9.) The

case was reassigned to the undersigned pursuant to a verbal order on November 18,

2019.

        Following the close of fact discovery, Defendants filed the instant motion

for summary judgment along with a supporting brief and a statement of facts on

January 24, 2020. (Docs. 24–26.) Giovanetti filed a brief in opposition to the

motion on March 24, 2020, see Doc. 31, but did not file a statement of material

facts in response to Defendants’ statement as required by Local Rule 56.1.

Defendants filed a reply brief in support of the motion on March 31, 2020. (Doc.

32.) With briefing on the motion having concluded, it is now ripe for the court’s

resolution.

                           UNDISPUTED MATERIAL FACTS

        Under Local Rule 56.1, a motion for summary judgment “shall be

accompanied by a separate, short and concise statement of the material facts, in

numbered paragraphs, as to which the moving party contends there is no genuine

issue to be tried.” M.D. Pa. L.R. 56.1. The party opposing the motion for

summary judgment must file “a separate, short and concise statement of the

material facts responding to the numbered paragraphs” in the movant’s statement

“as to which it is contended that there exists a genuine issue to be tried.” Id.



                                           2
       Case 1:17-cv-01787-JPW Document 34 Filed 08/21/20 Page 3 of 14




      The facts in a movant’s statement of material facts are deemed admitted if

the non-movant fails to file a statement in response to the movant’s statement. See

id. (“All material facts set forth in the statement required to be served by the

moving party will be deemed to be admitted unless controverted by the statement

required to be served by the opposing party.”); Landmesser v. Hazleton Area Sch.

Dist., 982 F. Supp. 2d 408, 413 (M.D. Pa. 2013) (deeming facts admitted under

Local Rule 56.1); see also Conn v. Bull, 307 F. App’x 631, 633 (3d Cir. 2009)

(upholding district court’s decision to deem facts admitted under Local Rule 56.1.).

      In this case, Defendants filed a statement of material facts as required by

Local Rule 56.1, see Doc. 25, but Giovanetti did not file a response. Accordingly,

the facts in Defendants’ statement of material facts are deemed admitted. The facts

in this section are derived from that statement.

      Giovanetti began working for the DOC as a Corrections Activity Specialist

at SCI Coal Township in 1994. (Doc. 25 ¶ 1.) She was promoted to Corrections

Counselor I in April 1995 and Corrections Counselor II in February 1996. (Id. ¶¶

2–3.) She was then promoted again, to the position of Unit Manager at SCI

Chester, in 2000. (Id. ¶ 4.) In December 2004, Giovanetti took a voluntary

demotion to the position of Corrections Counselor at the Community Corrections

Center in Harrisburg, Pennsylvania. (Id. ¶ 5.) She remained in that position until

retiring from the DOC in 2016, and was the only Latina counselor at the
                                           3
        Case 1:17-cv-01787-JPW Document 34 Filed 08/21/20 Page 4 of 14




Community Corrections Center during that period. (Id. ¶¶ 6–7, 38.) She has only

sought one other position since retiring from the DOC—a retail job at Pier One

Imports, Inc.—which she ultimately turned down because she “didn’t feel

comfortable working with people.” (Id. ¶¶ 8–9.)

       Achey became the director of the Community Corrections Center during the

time in which Giovanetti was working at that location, in either 2011 or 2012. (Id.

¶ 10.) As the director, Achey was Giovanetti’s direct supervisor. (Id. ¶ 11.)

Shortly after becoming director, Achey gave Giovanetti a negative performance

evaluation, which he changed to satisfactory after Giovanetti questioned the rating.

(Id. ¶ 30.)

       Giovanetti’s office was moved at least three times during her time at the

Community Corrections Center, each time in response to a shift in her case load.

(Id. ¶¶ 31–32.) Other counselors in the Community Corrections Center similarly

had their offices moved when their case loads shifted. (Id. ¶ 33.) Although Achey

was one of the supervisors who moved Giovanetti’s office, he was not the first one

of her supervisors to do so. (Id. ¶ 35.)

       On one occasion when she worked at the Community Corrections Center,

Giovanetti was written up for leaving the security station prior to being cleared,

leaving her keys unattended on a table, and not properly signing into the facility

using the fingerprint scanning system. (Id. ¶ 36.) She was also counseled for
                                           4
        Case 1:17-cv-01787-JPW Document 34 Filed 08/21/20 Page 5 of 14




leaving her post without authorization in March 2014. (Id. ¶ 37.) During

Giovanetti’s six-month interim review in April 2014, Achey spoke with her about

his perception that she was withdrawn and that she frequently closed her office

door for extended periods. (Id. ¶ 39.)

      Giovanetti’s hours while working as a counselor were governed by a

collective bargaining agreement that limited the work week to 40 hours. (Id. ¶ 41.)

Achey accordingly informed all counselors at the Community Corrections Center

that they were not permitted to work more than 40 hours in a week. (Id. ¶ 42.)

Giovanetti told Achey that she was working more than 40-hour weeks during her

six-month evaluation, and Achey told her that she should not be doing that. (Id. ¶¶

44–45.)

      Giovanetti did not experience any salary decrease, reduction in benefits,

reduction in pension, or involuntary demotion during the time in which Achey was

her direct supervisor or at any other time during her employment with the DOC.

(Id. ¶¶ 12–15.) She retired from the DOC in December 2016 and received a full

pension at that time. (Id. ¶¶ 47–48.)

                                    JURISDICTION

      This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States, and 28 U.S.C. § 1367, which
                                           5
        Case 1:17-cv-01787-JPW Document 34 Filed 08/21/20 Page 6 of 14




gives district courts supplemental jurisdiction over state law claims that are so

closely related to federal claims as to be part of the same case or controversy.

                               STANDARD OF REVIEW

      A court may grant a motion for summary judgment when “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute of fact is material if resolution of

the dispute “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is

not precluded by “[f]actual disputes that are irrelevant or unnecessary.” Id. “‘A

dispute is genuine if a reasonable trier-of-fact could find in favor of the

nonmovant’ and ‘material if it could affect the outcome of the case.’” Thomas v.

Tice, 943 F.3d 145, 149 (3d Cir. 2019) (quoting Lichtenstein v. Univ. of Pittsburgh

Med. Ctr., 691 F.3d 294, 300 (3d Cir. 2012)).

      In reviewing a motion for summary judgment, the court must view the facts

in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 288

(3d Cir. 2018) (citing Scheidemantle v. Slippery Rock Univ. State Sys. of Higher

Educ., 470 F.3d 535, 538 (3d Cir. 2006)). The court may not “weigh the evidence”

or “determine the truth of the matter.” Anderson, 477 U.S. at 249. Instead, the



                                           6
        Case 1:17-cv-01787-JPW Document 34 Filed 08/21/20 Page 7 of 14




court’s role in reviewing the facts of the case is “to determine whether there is a

genuine issue for trial.” Id.

      The party moving for summary judgment “bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any,’ which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). The non-moving party must then

oppose the motion, and in doing so “‘may not rest upon the mere allegations or

denials of [her] pleadings’ but instead, ‘must set forth specific facts showing that

there is a genuine issue for trial. Bare assertions, conclusory allegations, or

suspicions will not suffice.’” Jutrowski, 904 F.3d at 288–89 (quoting D.E. v. Cent.

Dauphin Sch. Dist., 765 F.3d 260, 268–69 (3d Cir. 2014)).

      Summary judgment is appropriate where the non-moving party “fails to

make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.”

Celotex, 477 U.S. at 322. “The mere existence of a scintilla of evidence in support

of the plaintiff’s position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. “Where

the record taken as a whole could not lead a rational trier of fact to find for the
                                           7
        Case 1:17-cv-01787-JPW Document 34 Filed 08/21/20 Page 8 of 14




non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                         DISCUSSION

       Title VII makes it an unlawful employment practice for an employer “to fail

or refuse to hire or to discharge any individual, or otherwise to discriminate against

any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex, or national

origin.”1 42 U.S.C. § 2000e-2(a)(1). Here, because Giovanetti’s claim is based on

circumstantial evidence of discrimination, it is governed by the McDonnell

Douglas burden-shifting framework. See McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973). The McDonnell Douglas framework contains three steps. At the

first step, the plaintiff must establish a prima facie case of discrimination. Burton

v. Teleflex, Inc., 707 F.3d 417, 426 (3d Cir. 2013). If the plaintiff meets that

burden, the burden of production shifts to the defendants to offer a legitimate

nondiscriminatory reason for the adverse treatment of the plaintiff. Id. The burden

then shifts back to the plaintiff to show that the proffered nondiscriminatory reason

was a pretext for discrimination. Id. at 427.



1
  The substantive standards for a discrimination claim are the same under Title VII, § 1981, and
the PHRA. E.g., Jones v. Sch. Dist. of Phila., 198 F.3d 403, 409 (3d Cir. 1999) (citing Kelly v.
Drexel Univ., 94 F.3d 102, 105 (3d Cir. 1996)); Pedro v. City Fitness, LLC, 803 F. App’x 647,
651 n.5 (3d Cir. 2020). The court accordingly analyzes all three claims together.
                                                 8
        Case 1:17-cv-01787-JPW Document 34 Filed 08/21/20 Page 9 of 14




      To establish a prima facie case of discrimination at the first step of the

McDonnell Douglas framework, a plaintiff must show (1) that she is a member of a

protected class, (2) that she was qualified for the position she had, (3) that she

suffered an adverse employment action, and (4) that “the action occurred under

circumstances that could give rise to an inference of intentional discrimination.”

Mandel v. M & Q Packaging Corp., 706 F.3d 157, 169 (3d Cir. 2013) (quoting

Makky v. Chertoff, 541 F.3d 205, 214 (3d Cir. 2008)). At the summary judgment

stage, the plaintiff’s burden is to show that there is sufficient evidence “to convince

a reasonable factfinder to find all of the elements of the prima facie case.” Burton,

707 F.3d at 426 (quoting Duffy v. Paper Magic Grp., Inc., 265 F.3d 163, 167 (3d

Cir. 2001)).

      Defendants argue that they are entitled to summary judgment because

Giovanetti did not suffer an adverse employment action and because there is no

evidence that she was treated differently because of her race or national origin.

(Doc. 26 at 7–11.)

      Giovanetti argues that summary judgment is inappropriate because she was

treated differently from her non-Latina coworkers. (Doc. 31 at 2–7.) She also

argues that she experienced a hostile work environment while employed by the

DOC. (Id. at 5.) Finally, she argues that the court should rely on the fact that the



                                           9
       Case 1:17-cv-01787-JPW Document 34 Filed 08/21/20 Page 10 of 14




Pennsylvania Human Relations Commission (“PHRC”) investigated her claims

and found probable cause for a finding of discrimination. (Id. at 7.)

      In their reply brief, Defendants argue that they are entitled to summary

judgment as to any hostile work environment claim because Giovanetti did not

raise a hostile work environment claim in her complaint. (Doc. 32 at 3.)

Defendants further argue that the court is not bound by any findings from the

PHRC and that no evidence in the record supports the PHRC’s finding of probable

cause. (Id. at 3–5.) Finally, Defendants argue that summary judgment is

appropriate because Giovanetti has not produced any evidence to support her

discrimination claims. (Id. at 5.)

      The court finds that Defendants are entitled to summary judgment because

there is no evidence in the record that Giovanetti suffered an adverse employment

action. To establish an adverse employment action, a plaintiff “must show ‘an

action by an employer that is serious and tangible enough to alter an employee’s

compensation, terms, conditions, or privileges of employment.’” Komis v. Sec’y of

U.S. Dep’t of Labor, 918 F.3d 289, 292 (3d Cir. 2019) (quoting Jones v. SEPTA,

796 F.3d 323, 326 (3d Cir. 2015)).

      Giovanetti’s discrimination claims in this case are based on two verbal

reprimands by Achey and one negative performance evaluation. (See Doc. 1 ¶¶

11–13.) Verbal and written reprimands, however, are insufficient to establish an
                                         10
       Case 1:17-cv-01787-JPW Document 34 Filed 08/21/20 Page 11 of 14




adverse employment action unless a plaintiff can establish that the reprimands

“affected the terms or conditions of [her] employment.” Weston v. Pennsylvania,

251 F.3d 420, 431 (3d Cir. 2001), abrogated in non-relevant part by Burlington N.

& Santa Fe Ry. Co. v. White, 548 U.S. 53, 59–67 (2006). Here, Giovanetti has not

produced any evidence as to how Achey’s verbal reprimands and negative

performance evaluation affected the terms or conditions of her employment. She

has therefore failed to produce sufficient evidence for a reasonable finder of fact to

conclude that she suffered an adverse employment action.

      Furthermore, even assuming that Giovanetti suffered an adverse

employment action, her claims still fail because there is no evidence that the

adverse employment action “occurred under circumstances that could give rise to

an inference of intentional discrimination.” Mandel, 706 F.3d at 169. Simply put,

there is no evidence that Giovanetti was discriminated against on the basis of her

race or national origin. Although Giovanetti alleges that she was treated

differently from other employees on the basis of her race and national origin and

argues the same in her summary judgment briefing, see Docs. 1, 31, she has not

produced any evidence to back up such an assertion. The only evidence on which

Giovanetti relies in her summary judgment briefing is a series of quotes from her

deposition, none of which support the conclusion that she was treated differently

because of her race or national origin. (See Doc. 31 at 2–5.) Giovanetti’s
                                          11
       Case 1:17-cv-01787-JPW Document 34 Filed 08/21/20 Page 12 of 14




summary judgment argument is therefore based solely on the allegations of her

complaint and conclusory unsupported arguments in her brief that she was treated

differently because of her race and national origin. This is not sufficient to defeat

Defendants’ summary judgment motion. See Jutrowski, 904 F.3d at 288–89

(noting that a party opposing summary judgment “‘may not rest upon the mere

allegations or denials of [her] pleadings’ but instead, ‘must set forth specific facts

showing that there is a genuine issue for trial. Bare assertions, conclusory

allegations, or suspicions will not suffice.’”).

      Defendants are also entitled to summary judgment as to any hostile work

environment claim because Giovanetti did not raise a hostile work environment

claim in her complaint. (See Doc. 1.) A complaint must give defendants “fair

notice” of what claims a plaintiff is raising against the defendants and the grounds

upon which the claims rest. Carpenters Health v. Mgmt. Res. Sys. Inc., 837 F.3d

378, 384 (3d Cir. 2016) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). The complaint’s failure to do so here means that Defendants are entitled

to summary judgment as to any hostile work environment claim.

      Finally, to the extent that Giovanetti relies on the PHRC’s finding of

probable cause to support her claims, see Doc. 31 at 1, 7, the court rejects this

argument. To begin with, the court is not bound in any way to follow the findings

of the PHRC. See James v. Tri-Way Metalworkers, Inc., 189 F. Supp. 3d 422, 432
                                           12
       Case 1:17-cv-01787-JPW Document 34 Filed 08/21/20 Page 13 of 14




(M.D. Pa. 2016) (noting that a district court analyzing an employment

discrimination summary judgment motion is not required to give PHRC findings

“any preclusive effect” and that PHRC findings are not “entitled to any deference”

by a district court (citing Univ. of Tenn. v. Elliott, 478 U.S. 788, 796 (1986))).

Additionally, because the PHRC’s probable cause determination is an out-of-court

statement that Giovanetti would apparently offer for the truth of the matter

asserted—i.e., that there was probable cause to believe that Defendants

discriminated against her—it would likely constitute inadmissible hearsay. See

Fed. R. Evid. 801, 802; James, 189 F. Supp. 3d at 433 (finding that PHRC

probable cause determination constituted inadmissible hearsay that could not be

considered at the summary judgment stage).

      Furthermore, even assuming that the PHRC’s probable cause determination

could be of any value to a fact finder, it would still be insufficient to defeat

Defendants’ summary judgment motion because a PHRC probable cause

determination is “merely the result of a preliminary investigation” and “does not

contain findings of fact such as would have been made by an impartial adjudicator

in an adversarial proceeding.” James, 189 F. Supp. 3d at 432. Thus, while a

probable cause determination might support the conclusion that an employment

discrimination claim should survive a motion to dismiss, it is not sufficient at the



                                           13
       Case 1:17-cv-01787-JPW Document 34 Filed 08/21/20 Page 14 of 14




summary judgment stage where a plaintiff must present evidence to support her

claims. See Celotex, 477 U.S. at 323.

      Finally, the contents of the PHRC’s probable cause determination are

insufficient to defeat Defendants’ summary judgment motion. The PHRC

determined that there was probable cause to support Giovanetti’s claims of

discrimination and that evidence of that discrimination might exist. (See Doc. 1-3.)

As Defendants correctly point out, however, Giovanetti never placed any of that

evidence into the record of this case. (See Doc. 32 at 4.) The court is therefore left

with a state agency’s likely inadmissible determination that probable cause existed

based on its preliminary investigation of evidence that has not been presented to

this court. This is not sufficient evidence for Giovanetti’s claims to go to trial.

                                    CONCLUSION

      For the foregoing reasons, Defendants’ motion for summary judgment is

granted. An appropriate order follows.

                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania

Dated: August 21, 2020




                                          14
